DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2012-022181A.

	Regarding claims 1 and 5
	The JP 2012-022181A reference shows, the display device, comprising: a first pixel unit (11R) located on a substrate, the first pixel unit including 
a first micro-light-emitting diode (micro-LED) (see for example Fig. 2 R, and para. 0036 that describes the light-emitting element can be an LED, which is also taken to be any form of LEDs inherently including micro-LEDs), 
a first current control switch (101R, see Fig. 2) configured to control a drive current to be supplied to the first micro-LED (see Fig. 2), and 
a first period control switch (103R) configured to control an emission period of the first micro- LED (see Fig. 2 and para 0023, 0038 and 0046); 
a second pixel unit (11G) located on the substrate, the second pixel unit including a second micro-LED (G) having a differently colored emission and a different level of luminous efficiency from the first micro-LED (see Fig. 2, 4, 5 and 12 and para. 0013-0015),
a second current control switch (101G) configured to control a drive current to be supplied to the second micro-LED (see Fig. 2), and 
a second period control switch (103G) configured to control an emission period of the second micro-LED (see Figs. 2, 4, 5 and 12 and para. 0013-0015); and 
an emission controller (12 and 14) configured to control light intensities of the first micro-LED (R) and the second micro-LED (G)(see Fig. 1), 
wherein the first current control switch (101R), the first period control switch (103R), the second current control switch (101G), and the second period control switch (103G) are connected to the emission controller (12 and 14).


	 Regarding claim 2
	The JP 2012-022181A reference further shows, wherein the first period control switch (103R) is located on a first drive line connecting the first current control switch (101R) and the first micro-LED (R) (see Fig. 2), and the second period control switch (103G) is located on a second drive line connecting the second current control switch (101G) and the second micro-LED (G) (see Fig. 2).


Regarding claim 3
	The JP 2012-022181A reference further shows, wherein the second micro-LED has a higher level of luminous efficiency than the first micro-LED (taken to be having different emission, see for example Fig. 4), and the emission controller controls the first micro-LED to have an integral of a drive current supplied to the first micro-LED during the emission period that is larger than an integral of a drive current supplied to the second micro-LED (see Fig. 4).

Regarding claim 4
	The JP 2012-022181A reference further shows, wherein the substrate comprises a mount surface on which the first pixel unit and the second pixel unit are located (taken to be the display substrate 10, see Fig. 1), an opposite surface opposite to the mount surface (taken to be back surface of display substrate 10, see Fig. 1), and a side surface (taken to be the side of the display substrate 10); and wherein the side surface receives side wiring, the opposite surface receives a driver, and the first micro-LED and the second micro-LED are connected to the driver with the side wiring (taken to be inherent to for the circuit board of the display substrate 10, for connecting the display elements circuitry, see Fig. 1).

Regarding claim 5
	The JP 2012-022181A reference further shows, a third pixel unit (11B) located on the substrate, the third pixel unit including a third micro-LED (B) configured to emit blue light (see Fig. 2), a third current control switch (101B) configured to control a drive current to be supplied to the third micro-LED (B), and a third period control switch (103B) configured to control an emission period of the third micro- LED (see Figs. 2, 4, 5 and 12 and para. 0013-0015); and an emission controller (12 and 14) configured to control light intensities of the first micro-LED (R), the second micro-LED (G), and the third micro-LED (B), wherein the first current control switch (101R), the first period control switch (103R), the second current control switch (101G), the second period control switch (103G), the third current control switch (101B), and the third period control switch (103B) are connected to the emission controller (12 and 14, see Fig. 1).

Regarding claim 6
	The JP 2012-022181A reference further shows, the third period control switch (103B) is located on a third drive line connecting the third current control switch (101B) and the third micro-LED (B) (see Fig. 2).

Regarding claim 7 
	The JP 2012-022181A reference further shows, wherein the first micro-LED, the second micro-LED, and the third micro-LED have different and increasing levels of luminous efficiency in an order of the first micro-LED (see Fig. 4), the second micro-LED, and the third micro-LED, and the emission controller controls the first micro-LED, the second micro-LED, and the third micro-LED to satisfy Si > S2 > S3, where Si is an integral of a drive current supplied to the first micro-LED during the emission period of the first micro-LED, S2 is an integral of a drive current supplied to the second micro-LED during the emission period of the second micro-LED difference (see Fig. 4 and para. 0047-0051), and S3 is an integral of a drive current supplied to the third micro-LED during emission period of the third micro-LED (see Fig. 4 and para. 0047-0051).

Regarding claim 8
	The JP 2012-022181A reference further shows, wherein the substrate comprises a mount surface on which the first pixel unit, the second pixel unit, and the third pixel unit are located (taken to be the display substrate 10, see Fig. 1), an opposite surface opposite to the mount surface (taken to be back surface of display substrate 10, see Fig. 1), and a side surface (taken to be the side of the display substrate 10); and wherein the side surface receives side wiring, the opposite surface receives a driver, and the first micro-LED, the second micro-LED, and the third micro-LED are connected to the driver with the side wiring (taken to be inherent to for the circuit board of the display substrate 10, for connecting the display elements circuitry, see Fig. 1).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617. The examiner can normally be reached Mon-Fri 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687